Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/121597 application originally filed December 14, 2020.
Amended claims 1-27, filed December 14, 2020, are pending and have been fully considered.  Claims 1-24 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Claims 1-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 14, 2022.
Applicant's election with traverse of Group III in the reply filed on July 14, 2022 is acknowledged.  The traversal is on the ground(s) that Applicant submits that search and examination of the entire application is appropriate. As provided in MPEP §808, a restriction is proper only where there would be a serious burden on the Examiner if restriction is not required and MPEP §803 states: "If the search and examination of an entire application can be made without serious burden, the Examiner must examine on the merits even though it includes claims to distinct or independent inventions.".  This is not found persuasive because the restriction requirement mailed May 24, 2022 sets forth a reason why a serious search burden would exist (that the inventions require different searches due to the fact that they have achieved separate statuses in the art as evidenced by the three groups) and applicant has merely asserted that a serious search burden would not exist rather than addressing the reason stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. (WO 2007/064629 A1) hereinafter “May”.
Regarding Claims 25-27
	May discloses on page 8 paragraph 1, exemplary copolymers and terpolymers.
May discloses on page 8 paragraph 1, exemplary compounds include but are not limited to the repeat unit remaining after polymerization of acrylic acid, methacrylic acid, acrylamide, methacrylamide, N-methyl acrylamide, N, N-dimethyl acrylamide, N-isopropylacrylamide, maleic acid or anhydride, fumaric acid, itaconic acid, styrene sulfonic acid, vinyl sulfonic acid, isopropenyl phosphonic acid, vinyl phosphonic acid, vinylidene di-phosphonic acid, 2-acrylamido-2-methylpropane sulfonic acid and the like and mixtures thereof. Water-soluble salt forms of these acids.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (US 5,413,731) hereinafter “Adler”.
Regarding Claims 25-27
	Adler discloses in the abstract, water-soluble terpolymers containing polymerized units: (a) from about 92 to about 30 percent by weight of one or more C.sub.3 -C.sub.6 monoethylenically unsaturated carboxylic acids; (b) from about 5 to about 50 percent by weight of one or more aminoacryloyl derivatives; and (c) from about 3 to about 25 percent by weight of one or more monoethylenically unsaturated monomers polymerizable with (a) and (b). 
	Adler discloses in column 4 lines 10-31, component (a) is a C.sub.3 -C.sub.6 monoethylenically unsaturated carboxylic acid. Suitable carboxylic acids include monoethylenically unsaturated monocarboxylic acids and monoethylenically unsaturated dicarboxylic acids. Examples of suitable monoethylenically unsaturated carboxylic acids include, but are not limited to, acrylic acid (AA), methacrylic acid (MAA), alpha-ethacrylic acid, .beta.,.beta.-dimethylacrylic acid, methylenemalonic acid, vinylacetic acid, allylacetic acid, ethylidineacetic acid, propylidineacetic acid, crotonic acid, maleic acid (MALAC), maleic anhydride (MALAN), fumaric acid, itaconic acid, citraconic acid, mesaconic acid, and alkali metal and ammonium salts thereof. 
	Adler discloses in column 5 lines 26-64, component (c) of the terpolymer is a monoethylenically unsaturated monomer which is polymerizable with components (a) and (b) and is at least partially soluble in water or the reaction solvent, or in the other monomers if no water or solvent is used. Suitable monomers include any of the C.sub.3 -C.sub.6 monoethylenically unsaturated carboxylic acids and their alkali metal and ammonium salts used for component (a); C.sub.1 -C.sub.4 alkyl esters of acrylic acid and methacrylic acid such as methyl acrylate, ethyl acrylate (EA), butyl acrylate (BA), methyl methacrylate (MMA), and butyl methacrylate (BMA); C.sub.1 -C.sub.4 hydroxyalkyl esters of acrylic acid and methacrylic acid such as hydroxyethyl acrylate (HEA), hydroxypropyl acrylate (HPA), and hydroxyethyl methacrylate (HEMA); acrylamide (AM); alkyl substituted acrylamides, such as methacrylamide (MAM), N-t-butylacrylamide (t-BAM) and N-t-octylacrylamide; N,N-dialkyl substituted acrylamides, such as N,N-dimethyl acrylamide and piperidineacrylamide; styrene; sulfonated styrene; sulfonated alkyl acrylamides, such as 2-acrylamidomethylpropanesulfonic acid (AMPSA); vinylsulfonates; vinylsulfonic acid; alylsulfonic acid; methallylsulfonic acid; vinylphosphonic acid; vinylacetate; allyl alcohols; sulfonated allyl alcohols; acrylonitrile; N-vinylpyrrolidone; N-vinylformamide; N-vinylimidazole; N-vinylpyridine; N-vinyl-2-methylimidazoline. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amjad (WO 02/34681 A2).
Regarding Claims 25-27
	Amjad discloses on page 6 lines 7-20, EO/PO polymers can be employed per se, in an amount of between about 1 ppm (parts per million) up to about 250 ppm, for the inhibition of silica and silicate formation and/or deposition of silica and/or silicate compounds, or in combination with other water treating agents, such as phosphoric acids and their salts, scale inhibitors, corrosion inhibitors, oxygen scavengers, homo- and copolymers of acrylic acid, homo- and co-polymers of maleic acid or anhydride, and acrylic acid/maleic acid based polymers. Although combinations with copolymers of acrylic acid are preferred. Although any of the known (meth)acrylic acid copolymers known for use in water treatment can be employed in combination with the EO/PO block copolymers of the present invention, the preferred copolymers are terpolymers of acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid, and styrene sulfonic acid. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771